—Appeal by defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered July 1, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (People v Pellegrino, 60 NY2d 636; People v Nasti, 90 AD2d 507). In any event, no statement made by defendant at the time of his change of plea indicated that he had a possible affirmative defense to first degree robbery. The allocution established the requisite elements of robbery in the first degree and that defendant knowingly and voluntarily pleaded guilty thereto (see, People v Harris, 61 NY2d 9).
Defendant received a sentence which was less than the maximum and which was that which he had bargained for. Under such circumstances, he has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.